In re Phillips, Thomas Louis;' — -Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 245-434.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on April 9, 2002 and July 12, 2002. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.